DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney S. Stuart Lee on 19 April 2022.

The application has been amended as follows: Claim 20 line 3 remove the second “;” at the end of the line. Abstract line 1 remove the “f” between “A” and “filter”.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Dal Molin et al. (US 2019/0351459), particularly Figures 12-14 
and Paragraphs 212-219 describing the filter elements and Paragraphs 220-229 describing a cleaning or scraping element. While published after the application date of the current application, Dal Molin is filed 29 December 2016 and thus would qualify as prior art under USC § 102(a2). Dal Molin specifically teaches a primary filter, part 114, located detachably inserted into a secondary filter, part 112. Dal Molin teaches a cleaning device, part 33, with at least one blade, part 331”, which when removed from the primary filter scrapes the lint off of the filtering surfaces and collects and compresses it to a bottom part or wall (See Dal Molin Paragraph 223). However, Dal Molin does not teach that the at least one blade is rotatably coupled to the secondary filter and that the foreign substances or lint are collected when the primary filter, rather than the cleaning device part 33, is removed from the secondary filter. Treu (US 2003/0154618) teaches a secondary device, part 10, which has a slot for receiving a dryer filter with bristles adjacent to the slot such that the lint is removed when the primary filter is removed from the slot in the device. However, combining this with a first and secondary filter has no motivation as Dal Molin already teaches a cleaning mechanism, and Treu teaches an entire device separate from the dryer itself which the filter is placed into and then removed from rather than a single step of removing the primary filter from the secondary filter as currently claimed. No other applicable prior art was found which anticipates or renders obvious the current claims and as such they are now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876. The examiner can normally be reached M, T, R, F 11:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
Brit E. Anbacht
Examiner
Art Unit 1776



/B.E.A./Examiner, Art Unit 1776